Citation Nr: 0210438	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  97-32 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for cervical dysplasia.

2.  Entitlement to service connection for temporomandibular 
joint syndrome. 

3.  Entitlement to service connection for residuals of trauma 
to tooth number 31.

4.  Entitlement to service connection for periodontal 
disease, and broken and loose crowns. 

(The issue of entitlement to service connection for bruxism 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1978 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The appellant currently resides 
within the jurisdiction of the RO in Manchester, New 
Hampshire

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for bruxism 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)). 
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Temporomandibular joint (TMJ) syndrome is not shown to be 
clinically present.

3.  The reported dental trauma to tooth number 31is not of 
service origin.

4.  The appellant completed her one time dental treatment in 
1980.

5.  Cervical dysplasia is not of service origin or related to 
any incident in service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for periodontal 
disease and broken and loose crowns must be denied by 
operation of law.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§  3.381, 17.161 (2001). 

2.  Temporomandibular joint syndrome was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  Residuals of trauma to tooth number 31 were not incurred 
in or aggravated by military service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  Cervical dysplasia was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the appellant essentially contends that the 
claimed disorders were incurred in or aggravated during 
military service and, as such, warrant entitlement to service 
connection.  She maintains that her myriad dental conditions 
are of service origin and that she has residual impairment 
involving the teeth and gums.  It is further the appellant's 
contention that her gynecological disorder had its onset 
during service.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 104-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), which 
applies to all pending claims for VA benefits, and which 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
the VA.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA, supra; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Among its other provisions, this law 
redefines the obligation of the VA with respect to the duty 
to assist.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A; 66 Fed. Reg. 56,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

First, the VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C.A. §§ 5102 
and 5103).  Second, the VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate his or her 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C.A. § 5103A).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2000) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 5.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the RO has not reviewed this matter in 
light of the VCAA.  The Board concludes, however, that VA's 
redefined duty to assist has been fulfilled in this matter.  
The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate her claims 
for service connection for cervical dysplasia, and dental 
disorders, to include entitlement to treatment.  The Board 
concludes that the discussions as contained in the October 
1996 rating decision, Statement of the Case, and Supplemental 
Statements of the Case, in addition to correspondence to the 
appellant have provided her with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate her claims.  The Board finds, 
therefore, that such documents are essentially in compliance 
with the VA's revised notice requirements.  Thus, the Board 
concludes that the VA does not have any further outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board further finds that all relevant facts have been 
properly developed with respect to the issues on appeal, and 
that all available, relevant evidence necessary for an 
equitable disposition of these issues has been identified and 
obtained.  The evidence of record includes the appellant's 
service medical records, private medical reports, and VA 
outpatient treatment records and medical examination reports, 
and correspondence received from the appellant in support of 
her claims.  With respect to the appellant's claim for dental 
disorders, the Board notes that the appellant reported she 
received VA authorized dental treatment in 1980, as evidence 
by letter dated in January 1980.  The Board notes that the RO 
made multiple attempts to obtain these dental records to no 
avail.  The appellant was advised of the RO's efforts to 
develop the record by letters dated in June 1996, August 
1999, October 1999, and April 2000.  In this regard, the 
record discloses that efforts by both the RO and appellant to 
obtain records pertaining to dental treatment reported by the 
appellant were unsuccessful.  The appellant has reported no 
other potential sources of medical evidence.  

The appellant was afforded VA medical examinations in March 
2001 to determine the etiology of the claimed disorders.  The 
Board notes that the representative in June 2002 has 
questioned the adequacy of the March 2001 VA medical 
examinations.  In this regard, it is asserted that the 
respective VA examinations were not responsive to the 
particular areas of inquiry noted by the Board in its July 
1999 remand of this matter.  The Board does not concur in 
this assessment.  After having carefully examined the record 
in light of the assertions presented, the Board finds that VA 
examiners submitted a comprehensive report pertinent to each 
evaluation, which included a considered assessment of the 
objective clinical findings on examination and resultant 
diagnostic considerations in the appellant's case. The 
assertions presented that these medical examination reports 
were inadequate or that the examination did not comport with 
the remand instructions or failed to address in particular 
detail the specific areas of inquiry noted is not supported 
by the record.  The Board is satisfied that the medical 
examinations and opinions regarding the etiology of the 
claimed disorders currently before the Board reflect a 
considered review of the assembled evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Therefore, the Board 
finds no basis to conclude that the referenced VA 
examinations were inadequate or that further remand is 
warranted in this matter.  Therefore, no further assistance 
to the appellant regarding the development of evidence is 
required, and the Board finds that the requirements of the 
VCAA have been met.  See also Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Service Connection 

In generally service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  Service 
connection may also be granted for any disease diagnosed 
after service, when all of the evidence, including that 
pertinent to service, establishes that the disease, was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent. 

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cancer becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

I  Dental Disorders

Service medical records reflect that the appellant underwent 
a periodontal examination in April 1978.  In conjunction with 
that examination, the examiner observed mild hyperplasia 
lingual maxillary due to periapical wearing.  The appellant 
was referred for scaling.  The appellant was seen in 
September 1978 and April 1979 for treatment of tooth number 
31.  Dental records show the appellant had a temporary 
partial replacement of tooth number 30.  The dental records 
show no diagnosis of TMJ syndrome or trauma to tooth number 
31.

The separation examination, conducted in May 1979, was 
negative for any diagnosed disorder relative to the mouth or 
tooth number 31.

Of record is a January 1980 letter from VA to the appellant 
authorizing dental treatment which was completed.  These 
treatment records are unavailable.

A hearing was held before the undersigned member of the Board 
sitting at the RO in March 1999.  At that time the appellant 
provided testimony describing her in service dental 
conditions.

The appellant underwent VA dental examination in March 2001.  
On the evaluation for TMJ syndrome it was reported that the 
appellant exhibited normal range of motion and was 
unencumbered and freely able to move to excursions, 
protrusive, and right and left lateral.  There was no 
crepitus or other apparent interference with opening and 
closing of the mouth.  The examiner noted that the appellant 
described a generalized pain in the temporal area, which the 
examiner indicated was not shown to be the result of bruxism.  
The examiner also indicated that "TMD" disease was not 
present.  The examiner further indicated that a review of 
tooth number 31 revealed no traumatic factor that would cause 
bruxism.  In this context, it was noted that the appellant's 
dental history was taken, and that nothing revealed would 
indicate trauma or suggest such a diagnosis.

A complete periodontal charting was completed in conjunction 
with this examination.  The examiner noted that the findings 
were indicative that periodontal conditions might benefit 
from routine scaling, but there was no excessive pocketing.  
It was his opinion that what was shown on examination was a 
gingival crevice in most areas which is normal.  It was noted 
that radiographs revealed a relative good bone pattern with 
normal expected recessions of the crests.  

The appellant was evaluated with tooth loss secondary to 
decay.  In his assessment, the examiner further noted that 
restorative care would be feasible in those instances where 
missing teeth are present but would bear little or no 
relation to an occlusion that could be considered abnormal, 
and the occlusion is reasonably normal with no gross defects.  
The caries present are a factor of time and perhaps that 
better oral hygiene is required.  There were no hard or soft 
tissue factors present.  X-ray studies were consistent with a 
bone level of normal degrees considering the age and natural 
regression of the bone with age. 

A) Temporomandibular Joint Syndrome and Trauma to 
Tooth Number 31 

The service medical records document dental treatment during 
service.  However, these records make no reference to trauma 
to tooth number 31 or a diagnosis of TMJ syndrome.  
Additionally, during the recent VA dental examination the 
examiner found no objective evidence of TMJ.  Moreover, the 
examiner stated that there was no evidence of a traumatic 
factor associated with tooth number 31.  Thus, in the absence 
of current clinical confirmation of TMJ syndrome and 
inservice trauma to tooth number 31, service connection is 
not warranted. 

B)  Periodontal Disease, and Broken and Loose Crowns

Prior to June 8, 1999, VA's Schedule for Rating Disabilities 
provided that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis are not disabling 
conditions, and may be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.120 or § 17.123. 38 C.F.R. § 
4.149 (1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed; those 
provisions were added to 38 C.F.R. § 3.381, which now notes 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.

Because the purpose of this amendment was merely to clarify 
the requirements for service connection of dental conditions 
and the circumstances in which VA would consider certain 
dental conditions service-connected for treatment purposes, 
the Board finds that the changes in the regulations 
pertaining to dental claims were not substantive in the 
context of this claim and therefore a consideration of the 
former and revised regulations is not required pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

VA law provides that a veteran who has a service-connected, 
noncompensable dental condition or disability may, under 
certain specified conditions, utilize outpatient dental 
services and treatment.  See 38 U.S.C.A. § 1712 (West 1991 & 
Supp. 2001); see also 38 C.F.R. § 17.161 (2001) (formerly 
38 C.F.R. §§ 4.149, 17.160, and 17.161).  Regulations 
presently in effect and effective at the time of the 
appellant's original claim in 1996 required that the veteran 
submit her claim within one year of discharge or release from 
service or within one year of the date of correction of a 
disqualifying discharge.  See 38 U.S.C.A. § 17.161 (2)(I).

As previously set forth the appellant's claim for service 
connection for periodontal disease may be considered solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.161.  See also 38 C.F.R. 
§ 3.381.  Concerning her loose and broken crowns, she has not 
alleged trauma these areas, other than to tooth number 31.  
As such the loose and broken crowns are a matter concerning 
dental treatment.  In this regard, the record discloses that 
the appellant was authorized for and received her one time 
treatment as evidenced by the January 1980 letter, in 
addition to the appellant's acknowledgment of receipt of such 
care.  Accordingly, there is no legal basis upon which this 
aspect of the appellant's claim may be granted, and the claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 

II  Cervical Dysplasia

On entrance examination in December 1977, the appellant was 
evaluated to be without physical defect or disability.  The 
examiner noted that the appellant had been seen for family 
planning and birth control concerns.  The appellant's last 
menstrual period was noted as November 1977.

Service medical records show the appellant was seen in March 
1978 for complaints of a four day history of possible vaginal 
infection.  The appellant reported that she was diagnosed and 
treated by a civilian doctor in September 1977 for a vaginal 
infection, with fairly good results to medication at that 
time.  Her last pap smear was noted in December 1977 and 
yielded normal results.  Examination revealed a moderate 
yellow thick discharge present, noted to be thick with odor 
and pruritic.  The appellant was noted to be on birth control 
pills, which she had taken for the past 7 years.  An 
assessment of vaginal infection was indicated.  The appellant 
was referred for pelvic examination and evaluation.

The appellant was treated for a yeast infection in December 
1978.  She reported that her symptoms had their onset after a 
week of experiencing mildly pruritic yellow discharge.  On 
examination, the vulva and vagina were evaluated as normal, 
with minimal yellowish mild exudate.  There was no budding 
yeast.  An assessment of trichomas vaginitis was indicated.  
She was treated with prescribed medication.

On separation examination in May 1979, the appellant was 
evaluated to be without physical defect or abnormality.  The 
medical examination report indicated the appellant was 
evaluated with an intrauterine pregnancy at that time. 

In January 1980, the appellant had a uterine delivery at a 
military facility.  She was later hospitalized in February 
1981 for elective laparoscopic tubal banding.  During the 
course of the surgical procedure, the appellant's 
intrauterine device (IUD) was removed.  The report also 
referenced a diagnostic impression of pelvic adhesive 
disease. 

The appellant was hospitalized at a VA facility in May 1981 
for severe cervical dysplasia.  The clinical history 
reflected that she was referred by a military medical 
facility with a March 1981 pap smear, which showed severe 
cervical dysplasia.  A pap smear conducted at a military 
facility in February 1981 showed similar findings.  It was 
remarked that yearly checks prior to February 1981 were 
normal.  During the course of this admission, she underwent 
examination under anesthesia and dilation and curettage 
(D&C), and biopsies of the cervix.  In conjunction with the 
biopsy, the examiner noted findings of cervical erosion, 
hypertrophic endometrium and anteverted and antero-flexed 
uterus.  Pathological findings revealed severe dysplasia with 
a question of carcinoma in situ in two of the biopsies with 
severe cervicitis in other areas.

The appellant was hospitalized at a VA medical facility in 
July 1981 for cervical dysplasia.  During this 
hospitalization, the appellant underwent conization of the 
cervix.  The medical report indicates the appellant had a 
positive pap smear test in February 1981 and March 1981.  
Both tests showed moderately severe cervical dysplasia.  It 
was noted that the appellant had been without complaints 
prior to both examinations.  While hospitalized in May 1981, 
the appellant underwent D&C, with pathology results showing 
findings consistent with endometrial polyps and severe 
dysplasia of the cervix in situ at 12 and 3 o'clock.  The 
procedure showed findings of widespread cervical dysplasia 
but no evidence of squamous cell carcinoma.  A hysterectomy 
was recommended, but was not performed.    During the July 
1982 hospitalization she underwent a conization which showed 
widespread cervical dysplasia but no squamous cell carcinoma.  
The diagnosis was cervical dysplasia

She was seen at a VA outpatient clinic in 1982 for follow-up 
evaluations.  A biopsy was conducted a t a VA facility in 
October 1990.  It was recommended that a pap smear be 
conducted to rule out possible endometrial adenocarcinoma.

A January 1991 private medical statement indicated the 
appellant's history was significant for past cervical 
dysplasia with a conization in 1981, and a Class II pap smear 
in 1986.  Results of the appellant's pap smear were believed 
to be consistent with menstruation with some reactive 
endocervical cells and several papillary clusters of atypical 
endometrial cells, that were thought to be suggestive of 
possible endometrial pathology.  Further diagnostic 
evaluation revealed no evidence of dysplasia and no malignant 
cells (endometrial adenocarcinoma).  The physician conducted 
colposcopic examination of the cervix, which revealed nothing 
but normal cervical eversion.  Also performed was an 
endometrial biopsy which yielded normal mid-secretory phase 
endometrium.  There was no evidence of atypia nor 
hyperplasia.

A June 1992 private clinical report indicates that the 
appellant complained of a three month history of irregular 
menses.  It was noted that the appellant was being followed 
for cervical dysplasia.  The report indicated that 
endometrial biopsy showed proliferated endometrium.

During the March 1999 Board hearing the appellant provided 
testimony describing her inservice and post service 
gynecological problems and the treatment which she received.

The appellant was treated at a VA gynocological clinic 
intermittent from 1998 to 2000.  She was seen in June 1998 
for complaints of variations in her menstrual cycle.  An 
assessment of perimenopausal bleeding was indicated.  An 
August 1998 clinical report indicated that cystoscopy and 
endometrial biopsy were negative following atypical pap 
smear.  By May 1999, the appellant reported having regular 
menstrual cycles.

A May 1999 pap smear revealed atypical squamous cell of 
undetermined significance. The appellant was seen in June 
1999 for a repeat pap smear.  It was noted that earlier 
testing was conducted during the appellant's cycle and 
contained blood with some atypical endocervical cells 
present.  The appellant reported regular menstrual periods of 
normal length.  Examination showed a normal multiparous 
introitus with a normal vulva anatomy.  The vagina showed 
some relaxation with a large multiparous cervix high in the 
vagina.  A June 1999 pap smear showed atypical squamous cell 
of undetermined significance.

The appellant underwent colposcopy and endometrial biopsy in 
September 1999, which showed a normal examination except for 
koilocytotic changes.  The endocervix showed cervicitis and 
the endometrial biopsy only showed proliferative endometrium.  
The September 1999 clinical report indicated the appellant 
underwent a full thickness biopsy at 12 o'clock, in addition 
to endocervical currettings to rule out pathology related to 
a two week history of constant spotting reported by the 
appellant. 

A November 1999 pap smear revealed low grade squamous 
intraepithelial lesion, and a repeat colposcopy was 
recommended.

In February 2000, the appellant was referred for private 
evaluation of colposcopy results which showed low grade 
squamous intraepithelial lesion.  She underwent cryotherapy.  

A February 2000 report indicates that the appellant had no 
pelvic complaint at the time of the examination.  The 
appellant underwent colposcopic examination, endocervical 
curettage, and biopsies at 6 and 12 o'clock.

During VA gynecological examination, in March 2001, the 
appellant presented with complaints of feeling nervous and 
uptight because of her history of dysplasia and squamous 
cells on pap smears through the years.  The examiner 
indicated the appellant's history showed that after 
childbirth in January 1980, the appellant had pap smears 
which showed dysplasia of cells.  She underwent D&C and 
conization of the cervix with multiple pap smears that 
continued to show dysplasia of the cells.  It was noted that 
pap smears conducted with her private physician between 1990 
and 1991 showed no dysplasia, and that a private 2000 pap 
smear showed some squamous carcinoma cells.  

A private physician performed cryosurgery.  A VA pap smear 
conducted in February 2001 showed normal microscopic 
morphology with a mild dysplasia and inflammation.  A VA pap 
smear in January 2001 normal cell morphology.

It was noted that the appellant's present status was of a 
woman in menopause with very irregular periods.  The 
physician indicated that because of the previous two normal 
pap tests, it was not indicated to do another pap test, and 
that the appellant was being followed on an appointment 
schedule appropriate for her condition.  It was the 
examiner's impression that the appellant's primary difficulty 
concerned nervousness associated with the previous pap tests 
results.  It was the examiner's opinion that the appellant 
was menopausal age, and was experiencing the psychological 
effects of a gynecological condition that was creating severe 
anxiety for her.  At present, the examiner found no specific 
gynecological pathology or disorder on examination.  

In the assessment, the examiner indicated that the 
appellant's gynecological disorder had created quite a severe 
anxiety problem in addition to the positive results for 
dysplasia.  The examiner indicated that he was unable to 
discern any positive answer as to whether the cervical 
dysplasia is related to the appellant's 
inservice infections.  

In this respect, it was noted that dysplasia can be found in 
patients with absolutely no vaginal infections or 
gynecological problems.  It was the examiner's opinion, in 
this instance, that it was less than likely that any in-
service infections played a part in the appellant's problem 
with cervical dysplasia. 

To summarize, the service medical records show that the 
appellant was treated for vaginal infections.  However, there 
was no finding diagnostic of dysplasia.  The first post 
service clinical evidence of dysplasia was the February 1981 
pap smear, more than a year and one half following her 
release from active duty.  Also, the VA May 1991 hospital 
report indicates that yearly pap smears prior to February 
1981 were normal.  There is no evidence of cervical 
adenocarcinoma within one year following service.  A February 
2000 private pap smear showed a squamous intraepithelial 
lesion.  However, a VA pap smear in January 2001 showed a 
normal cellular morphology.   

Moreover, the VA examination in March 2001 found no 
relationship between the appellant's history of treatment in 
service for vaginal infections and post service dysplasia and 
the examiner indicated that at the time of the examination 
there was no specific gynecological disorder demonstrated.  . 

Based upon the objective medical evidence of record, and the 
medical opinion based thereon, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for cervical dysplasia. 

In its evaluation of the above-referenced claims, the Board 
has given consideration to the appellant's evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptom is present, the appellant and other lay 
parties are competent to make assertions in that regard.  
Cartright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves medical causation or a 
medical diagnosis, the appellant is not qualified to make 
assertions in this area as she lacks the necessary medical 
expertise or experience.  King v. Brown, 5 Vet. App. 19, 21 
(1991); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In this case, the appellant has maintained that her claimed 
dental disorders and cervical dysplasia are of service 
origin.  However, the Board finds that the objective medical 
evidence of record does not support the appellant's 
contentions in this regard.



ORDER

Entitlement to service connection for temporomandibular joint 
syndrome and residuals of trauma to tooth number 31, is 
denied.
 
Entitlement to service connection for periodontal disease, 
and broken and loose crowns is denied.

Entitlement to service connection for cervical dysplasia is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

